Appeal by defendant (1) from a judgment of the County Court, Queens County, rendered December 20, 1956, convicting him, after a jury trial, of operating a motor vehicle while in an intoxicated condition (Vehicle and Traffic Law, § 70, subd. 5), and sentencing him to serve from 1 to 4 years in a State prison; and (2) from each and every intermediate order made in the action. In 1955, defendant had been convicted of the same crime; and in 1953, on his plea of guilty, he had been convicted of attempted assault in the second degree. Judgment unanimously affirmed. No opinion. No separate appeal lies from the intermediate orders, which have been reviewed on the appeal from the judgment of conviction. Present — Nolan, P. J., Ughetta, Kleinfeld, Christ and Brennan, JJ.